Case: 16-41543      Document: 00514053186         Page: 1    Date Filed: 06/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 16-41543                              FILED
                                  Summary Calendar                        June 28, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
Consolidated with 16-41539

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE LUIS POSADA-GUEVARA,

                                                 Defendant-Appellant



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:16-CR-452-1
                            USDC No. 2:16-CR-636-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jorge Luis Posada-
Guevara has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41543    Document: 00514053186    Page: 2   Date Filed: 06/28/2017


                                No. 16-41543
                              c/w No. 16-41539
F.3d 229 (5th Cir. 2011). Posada-Guevara has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Posada-Guevara’s response.      We concur with counsel’s
assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




                                      2